Filed 9/25/14 P. v. Chavez CA3
                                                 NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                           THIRD APPELLATE DISTRICT
                                                                (Sutter)
                                                                    ----


THE PEOPLE,                                                                                               C068666

                     Plaintiff and Respondent,                                            (Super. Ct. Nos. CRF102980,
                                                                                                  CRM110632)
          v.

MANUEL CHAVEZ, JR.,

                     Defendant and Appellant.




          A jury convicted defendant Manuel Chavez, Jr., of two counts of second degree
burglary and one count of vandalism and found true an allegation that he had served a
prior prison term. On July 1, 2011, defendant was sentenced to state prison for four
years.
          On appeal, relying on In re Kapperman (1974) 11 Cal.3d 542, defendant contends
that limiting the application of the “2011 Realignment Legislation” addressing public
safety (Stats. 2011, ch. 15, § 1), which requires sentencing to local county jails for a class
of lower-level felons, such as defendant herein, to defendants sentenced on or after



                                                                     1
October 1, 2011, violated principles of equal protection. Therefore, defendant concludes,
he is entitled to be resentenced under the Realignment Act. We disagree.
      Following the filing of the briefs in this case, we filed our opinion in People v.
Lynch (2012) 209 Cal.App.4th 353, expressly rejecting defendant’s argument. (Id. at
pp. 356, 360-361.) For the reasons stated therein, we reject defendant’s contention.
                                     DISPOSITION
      The judgment is affirmed.



                                                       MURRAY                 , J.



We concur:



      NICHOLSON            , Acting P. J.



      HULL                 , J.




                                             2